Title: Bernard McMahon to Thomas Jefferson, 24 September 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          Dear Sir, Philadelphia 24th Septr 1812 
          Herewith you will receive a small box containing
          3 Roots Antholiza æthiopica, a Green House bulb,
          6 Feathered Hyacinth roots, Hyacinthus monstrosus L.
          3 Double blue Hyacinths, named Alamode by the Dutch, remarkably early & proper for forcing—
          6 Roots of a beautiful variety of Crocus vernus, of very early bloom; flower white inside & beautifully striped outside—
          2 Roots Parot Parrot Tulips, color of the flowers red, green and yellow mixed.
          Some seed of the Mirabilis longiflora, or Sweet-scented Marvel of Peru—
          I am Sir,
          Yours with best wishes,Bernd McMahon.
        